Citation Nr: 0019335	
Decision Date: 07/24/00    Archive Date: 07/31/00

DOCKET NO.  98-17 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to a rating in excess of 70 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran served on active duty from October 1968 to April 
1970.  He had service in the Republic of Vietnam, where his 
awards and decorations included the Combat Action Ribbon.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

In November 1999, the veteran had a hearing before the 
undersigned.


FINDINGS OF FACT

1.  All available evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's PTSD, manifested primarily by ongoing 
periods of anxiety reactions and depression, obsessive 
behavioral patterns, impaired sleep, intrusive thoughts of 
Vietnam, and survivor guilt, is productive of no more than 
deficiencies in most areas such as work and family relations.  


CONCLUSION OF LAW

The criteria for a rating in excess of 70 percent for PTSD 
have not been met.  38 U.S.C.A. § 1155, 5107(a) (West 1991); 
38 C.F.R. § 4.1, 4.2, 4.7, 4.130, Diagnostic Code 9411 
(1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the veteran's 
claim is plausible and thus well grounded within the meaning 
of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 2 Vet. 
App. 629 (1992) (a claim of entitlement to an increased 
evaluation for a service-connected disability generally is a 
well-grounded claim). 

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (1999).  
The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

In accordance with 38 C.F.R. §§ 4.1 and 4.2 (1999) and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed all evidence of record pertaining to the history of 
the service-connected disability.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to the disability.  In this 
regard, where (as here) entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Although the recorded history of a 
disability is for consideration in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

PTSD is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9411.  A 70 percent rating is warranted when 
there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.  A 100 percent disability 
rating is warranted when there are such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.

Evidence received in support of the veteran's claim includes 
VA outpatient medical records, dated from July 1997 to June 
1998, which show that the veteran participated in a support 
group; the report of an August 1998 VA psychiatric 
examination; a December 1998 report from a private counselor; 
and the transcripts of hearings held in December 1998 and in 
November 1999.  That evidence shows that he has ongoing 
periods of anxiety reactions and depression, with depression 
particularly around holidays or combat anniversary dates.  
Testing showed his depression to be in the moderate range.  
It was noted that he had a history of suicidal gestures and 
thoughts and that his most recent thoughts had occurred one 
and a half to two years earlier.  It was also noted that his 
sleep was impaired and that he had intrusive thoughts of 
Vietnam as well as survivor guilt.  He also reported that he 
worked 7 to 10 hours per week as a representative for a home 
video company but that his job performance consisted of only 
enough to get by.  There appeared to be major impairments in 
the family communication system and an ongoing history of 
obsessive behavioral patterns relating to control.  His wife 
of over 18 years and daughter attested to the veteran's 
outbursts of anger, moodiness, diminished intimacy, reduced 
communication, and poor work ethic, and it was noted that the 
family had undergone counseling.  The VA examiner concluded 
that the veteran had marked impairment in social and 
occupational functioning with obsessive thoughts, and the 
examiner assigned a Global Assessment Functioning (GAF) score 
of 41.  (GAF is global assessment of functioning which under 
the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS  32 
(4th ed. 1994) [DSM-IV] reflects the psychological, social, 
and occupational functioning of those with psychiatric 
disability on a hypothetical continuum of mental health-
illness.  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).)

Despite the reports of deficiencies in his work, family 
relations, and mood, the report of the VA examination 
indicates that the veteran continues to interact with his 
family, and has been characterized as active in his 
community.  Indeed, he reportedly has close friends, he has 
been married 18 years, and he and his family reportedly go to 
movies, go camping, and attend family gatherings.  The 
veteran is currently employed part-time, and works 10 hours 
per week.  Additionally, he serves in a search and rescue 
organization and has over 20 years experience as a volunteer 
fireman.  Both organizations reportedly involve not only 
training but social interaction.  Finally, there is no 
evidence that the veteran's PTSD results in gross impairment 
in his thought processes; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own 
name.  Therefore, the Board is of the opinion that the 
veteran's PTSD more nearly reflects the criteria for no more 
than the current 70 percent rating.  Accordingly, the appeal 
is denied.

During his hearing before the undersigned, the veteran 
testified that he continues to attend group therapy for PTSD; 
however, he does not allege and, there is no evidence to 
indicate, that the reports of that therapy are inconsistent 
with the current evidence of record.  

The Board has considered the possibility of referring this 
case to the Director of the VA Compensation and Pension 
Service for possible approval of an extraschedular rating.  
The governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(1999).  

While the veteran and his wife have testified that PTSD 
markedly interferes with his employment, there is no 
documentation of work missed by the veteran or of termination 
from employment because of his service-connected PTSD.  
Moreover, there is no evidence that he has required frequent 
hospitalization for that disability.  In essence, the record 
shows that the manifestations of that disability are those 
contemplated by the current evaluation.  It must be 
emphasized that disability ratings are not job-specific.  
They represent as far as can practicably be determined the 
average impairment in earning capacity as a result of 
diseases or injuries encountered incident to military service 
and their residual conditions in civilian occupations.  
Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  38 C.F.R. § 4.1.  
Absent evidence to the contrary, the Board finds no reason 
for referral of this case to the Director of VA Compensation 
and Pension purposes for a rating outside the regular 
schedular criteria.


ORDER

Entitlement to a rating in excess of 70 percent for PTSD is 
denied.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals



 

